DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the training device attached to a baseball/softball bat must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarosik et al. (D590,038) in view of Brown (5,161,486) and Leith et al (5,174,575). Claim 1, Jarosik discloses a belt capable of being worn by a user and a guide, see below.  One resistance band is attached to the clip at one end and is attached to the guide at the other end, see below.  The band is slidable along the guide.  Jarosik does not discloses a guide that extends from the midsection to the hip area. Brown teaches a belt worn by a user comprising a guide (14) capable of extending from the midsection to the hip area (fig 2). Jarosik discloses the device may be attached to a secondary device by using the clip (see below) but does not disclose the secondary device as a clip configured to fixedly attach to a golf club shaft.  Leith teaches a golfing device comprising clamp/clip 80 configured to fixedly attach to a golf club shaft and configured to accept the clip of Jarosik within attachment 70 (fig 4 of Leith).  Claim 2, the belt is adjustable, see below.  Claim 4, the guide includes a raised rail. Claim 5, Jarosik discloses a belt capable of being worn by a user and a guide, see below.  One resistance band is attached to the clip at one end and is attached to the guide at the other end, see below.  The band is slidable along the guide.  Jarosik does not discloses a guide that extends from the midsection to the hip area. Brown teaches a belt worn by a user comprising a guide (14) capable of extending from the midsection to the hip area (fig 2). Jarosik discloses the device may be attached to a secondary device by using the clip (see below) but does not disclose the secondary device as a clip configured to fixedly attach to a golf club shaft.  Leith teaches a golfing device comprising clamp/clip 80 configured to fixedly attach to a golf club shaft and configured to accept the clip of Jarosik within attachment 70 (fig 4 of Leith). Claim 6, the belt is adjustable, see below.  Claim 8, the guide includes a raised rail.  Claim 9, Jarosik discloses a belt capable of being worn by a user and a guide, see below.  One resistance band is attached to the clip at one end and is attached to the guide at the other end, see below.  The band is slidable along the guide.  Jarosik does not discloses a guide that extends from the midsection to the hip area. Brown teaches a belt worn by a user comprising a guide (14) capable of extending from the midsection to the hip area (fig 2). Jarosik discloses the device may be attached to a secondary device by using the clip (see below) but does not disclose the secondary device as a clip configured to fixedly attach to a golf club shaft.  Leith teaches a golfing device comprising clamp/clip 80 configured to fixedly attach to a golf club shaft and configured to accept the clip of Jarosik within attachment 70 (fig 4 of Leith).  Leith further teaches the proper positioning during a golf swing. The resistance band provides the resistance during use.  Claim 10, Jarosik discloses the belt is adjustable.  Claim 12, the guide includes a raised rail.  Claim 13, Jarosik discloses a belt capable of being worn by a user and a guide, see below.  One resistance band is attached to the clip at one end and is attached to the guide at the other end, see below.  The band is slidable along the guide.  Jarosik does not discloses a guide that extends from the midsection to the hip area. Brown teaches a belt worn by a user comprising a guide (14) capable of extending from the midsection to the hip area (fig 2). Jarosik discloses the device may be attached to a secondary device by using the clip (see below) but does not disclose the secondary device as a clip configured to fixedly attach to a golf club shaft.  Leith teaches a golfing device comprising clamp/clip 80 configured to fixedly attach to a golf club shaft and configured to accept the clip of Jarosik within attachment 70 (fig 4 of Leith).  Leith further teaches the proper positioning during a golf swing. The resistance band provides the resistance during use.  Claim 14, Jarosik discloses the belt is adjustable.  Claim 16, the guide includes a raised rail. One of ordinary skill in the art would have increased the length of the guide to allow increased movement.  One of ordinary skill in the art would have included an attachment means for a golf club for swing training as taught by Leith.  


    PNG
    media_image1.png
    655
    369
    media_image1.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarosik et al. (D590,038) in view of Brown (5,161,486) and Leith et al (5,174,575), and further in view of Shenkin (8,801,583). Jarosik in view of Brown in view of Leith do not disclose additional resistance bands.  Shenkin teaches an exercise device with interchangeable resistance bands having differing resistance levels and lengths (col. 6, lines 15-20). One of ordinary skill in the art would have modified the system by including additional resistance bands for user development. 

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the guide extends when the belt is worn by a user, between a user’s front midsection and adjacent hips are such that the end of the resilient band advances along the guide through a back swing and front swing provides resistance and feedback related to the quality of the swing, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Jarosik discloses a guide but does not disclose a long guide, the length from a midsection to a hip area.  Brown is cited to teach a guide that is longer and capable of extending from a midsection to a hip area of a user. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



July 15, 2022